Monks, C. J.
Appellee filed an application before the Board of Commissioners of the County of Grant for a license to sell intoxi- ■ eating liquors at wholesale in the city of Marion. The board of commissioners found that a local option election had been held in said city on February 28, 1911, and that the Board of Commissioners of the County of Grant had found and declared that of the legal votes cast at said election a majority was in favor of prohibiting the sale of intoxicating liquors as a beverage in said city. Said board thereupon rendered judgment dismissing said application at the cost of appellee. Appellee appealed from said judgment to the court below, where such proceedings were had that judgment was rendered granting said license to appellee. From said judgment this appeal is prosecuted. The controlling questions in this case are substantially the same as those decided in Jay v. O’Donnell (1912), ante 282, 98 N. E. 349, and on the authority of that case the judgment in this case is reversed, with instructions to dismiss this proceeding for want of jurisdiction on account of the result of the local option election as declared by the Board of Commissioners of the County of Grant.